PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/916,439
Filing Date: 3 Mar 2016
Appellant(s): Wu, Bin



__________________
CAROLYN S. ELMORE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/02/2020.
The ground(s) of rejection set forth in the Office action dated 09/18/2020 from which the appeal is taken have been modified by the Terminal Disclaimer dated 10/13/2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
	The rejection of claims 44-59, 61-75 and 77-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/619,320 (hereafter ‘320) is withdrawn in view of the approved Terminal Disclaimer filed 10/13/2020.

The following ground(s) of rejection are applicable to the appealed claims:
	Claims 44-47, 49-55, 57-58, 61-65, 67-71, 73—75, 77-81, 83 and 84 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Vandervoort et al. (“Biocompatible stabilizers in the preparation of PLGA nanoparticles: a factorial design study,” 2002; ELSEVIER; International Journal of Pharmaceutics, Vol. 238, pp. 77-92); as evidenced by SZENTE (US 2005/0163853) and Varges et al. (“Rheological Characterization of Carbopol® Dispersions in Water and in Water/Glycerol Solutions,” 2019, Fluids, Vol. 4, No. 3, pp. 1-20).
	Claims 44-47, 49-55, 57-59, 61-65, 67-71, 73-75, 77-81 and 83-84 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vandervoort et al. (“Biocompatible stabilizers in the preparation of PLGA nanoparticles: a factorial design study,” 2002; ELSEVIER; International Journal of Pharmaceutics, Vol. 238, pp. 77-92) in view of LABHASETWAR (US 2009/0136585; published May, 2009); Govender et al. (“PLGA nanoparticles prepared by nanoprecipitation: drug loading and release studies of water soluble drug,” 1999; ELSEVIER; Journal of Controlled Release, Vol. 57, pp. 171-185, of record); and Song et al. (“PLGA nanoparticles simultaneously loaded with vincristine sulfate and verapamil hydrochloride: Systematic study of particle size and drug entrapment efficiency,” ELSEVIER, 2008; International Journal of Pharmaceutics, Vol. 350, Nos. 1-2, pp. 320-329; of record), 
	and as evidenced by SZENTE (US 2005/0163853) and Varges et al. (“Rheological Characterization of Carbopol® Dispersions in Water and in Water/Glycerol Solutions,” 2019, Fluids, Vol. 4, No. 3, pp. 1-20).
	Claims 48, 56, 66, 72 and 82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandervoort et al. in view of LABHASETWAR; Govender et al.; and Song et al., and as evidence by SZENTE and Varges et al., as applied to claims 44-47, 49-55, 57-59, 61-65, 67-71, 73-75, 77-81 and 83-84 above, and further in view of CHEN (WO 2005/015160 A2).
	Claims 46-47, 64-65 and 78-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,780,053.
Response to Arguments:
	Arguments over rejection under pre-AIA  35 U.S.C. 102(b):
	The examiner acknowledges Appellant’s points (i) through (x) (p. 6) and does not concede or agree to any of Appellant’s points. In response the examiner cites the definitions of solubility, colloidal solution, and dissolution from Hawley’s Condensed Chemical Dictionary, 15th ed. (2007):

    PNG
    media_image2.png
    548
    562
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    300
    561
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    664
    570
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    60
    515
    media_image5.png
    Greyscale

It is clear from the definition that there are many things in between (i) Water-soluble materials and (ii) Water-insoluble materials. The examiner see no definition of the claim term “water soluble” in the as-filed Application and therefore it is proper to turn to a technical dictionary for such a definition. The as-filed Application makes no distinction between a true solution and a colloidal solution, as defined above. The 
	Appellants argue that “c) All claims, including Claim 44, require a water-insoluble, negatively-charged polymer while Vandervoort’s Carbopol® 980 NF is not water-soluble” (p. 7, item c). Appellants contend that the evidence of record clearly establishes that Carbopol® is a water-insoluble, water-swellable hydrogel that forms a dispersion, even at concentrations under 1% by weight (p. 7, lines 6-8). Appellants argue that Vandervoort et al. teaches solutions for the species PVA, MC and HEC and a dispersion for Carbopol® 980 NF which was subsequently neutralized by adding a base (sodium hydroxide, NaOH) (p. 7, last paragraph). 
	In response the examiner has cited SZENTE (US 2005/0163853) teaching disclosing that “Carbopol 980 NF” is a water-soluble polymer ([0081] and [0090]).
	Appellant appears to suggest that Carbopol® 980 NF has changed over the years but supplies no evidence of such a change (p. 8). Appellant then states that “Any changes made by these different manufacturers over the last 20 years of using the trademark is unclear. This is not the case where the Appellant can simply obtain a product chemically identical to that described in a reference today and test it 
	In response the examiner argues that Varges et al. discloses that “Carbopol NF 980, also known as a monograph Carbomer Homopolymer Type C (former Carbomer 940) by U.S. Pharmacopeia/National Formulary (USP/NF) in the United States. Carbopol NF 980 is a synthetic homopolymer, polyacrylic acid crosslinked with allyl sucrose or allyl pentaerythritol […].” (p. 1, last paragraph). In describing the polymer in the USP/NF there is clearly a standard for this polymer and thus any changes would also have been described in the literature. Thus, Appellants argument regarding changes to the species Carbopol NF 980 are not supported by evidence which appears to exist in the form of a USP/NF monograph, and the position that one can only infer the properties of the product sold at the time of Vandervoort’s use appears in correct. Indeed, the Official Record includes no evidence of record that Appellants have attempted to obtain the Carbopol ® 980 NF described by Vandervoort et al. for (comparative) testing.
	The examiner acknowledges Appellants evidence alleging that Carbopol® 980 NF is not water soluble (p. 9, items (i)-(v)). 
	Appellant further argues “d) All claims (including Claim 44) require pH that promotes ionization of the polymer, while Vandervoort teaches neutralization” (p. 10, item d). Appellants go on to argue that “It is true that claim 58, which depends 
	In response the examiner argues that Varges et al. clearly states that neutralization of Carbopol with a base such as sodium hydroxide, characterizing this as “the ionization process” (Final Rejection, p. 7, lines 3-16). Which is consistent with the instant specification disclosing, in the context of a pH that promotes ionization, that: “the pharmaceutically acceptable polymer may comprise a carboxyl group that becomes ionized (e.g. carries a negative charge) at a basic pH.” (p. 9, lines 15-19). The examiner further argues that “a pH that promotes ionization of the PLGA and the pharmaceutically acceptable negatively charged agent” is an extremely broad limitation because, as would have been recognized by one of ordinary skill in the art, ionizable polymers have ionized groups over a very broad pH range surrounding the pKa value at which half of the ionizable groups are ionized. That is, in order to fully protonate (i.e. de-ionize) a polymer such as polyacrylic acid the pH would have to be extremely low, and even then it is not clear that a polyelectrolyte such as polyacrylic acid would not be ionized. Thus, the limitation “a pH that promotes ionization of the PLGA and the pharmaceutically 
	Appellant further argues that “e) Claims 47, 65, and 78, directed to the use of polyacrylic acid (PAA), which excludes Carbopol®” as “a person of ordinary skill in the art would understand the term "polyacrylic acid" (PAA) in claims 47, 65 and 78 to embrace crosslinked PAA or other copolymers of PAA.” (p. 13, item e).
	In response the examiner argues that the as-filed Application does not exclude crosslinked polyacrylic acid polymers which is what Cabopol® polymers are. And the instantly rejected claims are generic as including Carbopol® polymers. The examiner cites the technical description of Carbomer from the Handbook of Pharmaceutical Excipients (Row et al., 2009) as stating that:

    PNG
    media_image6.png
    572
    739
    media_image6.png
    Greyscale

Thus, as a technical fact, Carbopol® polymers are synonymous with polyacrylic acid.
	Appellant further argues that “f) Claim 49, requiring the water-soluble negatively charged polymer to be incorporated onto and at least partially into the PLGA particles, is not anticipated by Vandervoort” (p. 15, item f). And that “The
Examiner has provided no evidence or technical rationale” (p. 16, line 7). “Appellant asserts that the person of ordinary skill in the art would not make that assumption. That is because ions of the same charge can be expected to repel and, accordingly, 
	In response the examiner maintains that the pharmaceutically acceptable negatively charged agent, the PLGA as well as all solvents used are within the scope of the claims and therefore the method would have more likely than not had the same surface structure. Indeed Vandervoort et al. discloses that “Being present at the boundary layer during particle formation, the stabilizer can also be incorporated on the surface, modifying the particle properties such as zeta potential and mucoadhesion […].” (p. 78, col. 1, lines 2-26)(MPEP §2112). The examiner has provided evidence (i.e. cited references) an provided technical rationale in that the Vandervoort et al. reference uses an emulsification process coextensive with the claimed process using constituent ingredients within the scope of the claims and thus one of ordinary skill would have expected the same results (MPEP  §2112-IV). Indeed, the process results in PLGA nanoparticles produced using the w/o/w emulsification solvent evaporation process (§2.4) the PLGA particles being precipitated in the process having negative surface changes (i.e. particle zeta potential, §§2.5.2 & 3.1.2, and Table 3). The burden is properly shifted to Appellants to prove that the prior art products do not necessarily or inherently possess the characteristics of the product resulting from the claimed process (MPEP §2112-V).

	In response the examiner maintains that in disclosing that "For hydrophilic drugs the w/o/w emulsification solvent evaporation is used, dissolving the drug into the innerwater phase of the double emulsion." (p. 78, col. 1, lines 11-14), taken with the fact that their process is a w/o/w emulsion process (§2.4), one of ordinary skill in the art would have at once envisaged this claimed embodiment (MPEP §2131.02-III). The examiner notes that Vandervoort et al. clearly discloses that “Especially micro- and nano-particles made of PLGA copolymers are widely investigated for the controlled release of classical drug molecules as well as peptides and proteins.” (p. 77, col. 2, lines 1-4), and is clearly directed at pharmaceutical products, concluding that “This creates the possibility of calculating a formulation for PLGA nanoparticles with desired particle size and zeta potential value, depending on the biopharmaceutical properties required.” (last sentence of article). Accordingly, Vandervoort et al. fairly anticipates the method of incorporating a hydrophilic 
	Appellant further argues that “h) Claim 52, which requires the further addition of a surfactant to the outer aqueous phase, is also not anticipated by Vandervoort” (p. 19, item h). Appellants reiterate their argument in item (g) above, and further that addition of PVA reduced the negative zeta potential which is inapposite of the claimed invention (p. 19, lines 13-25).
	In response the examiner argues that all of the zeta potentials are within the scope of claim 52 (Vandervoort et al., p. 84, Table 2). Additionally, for the concentration of PVA, Vandervoort et al. uses the upper (+), the centerpoint (0), and the lower (-) level values of 1%, 0.5 % and 0 % w/v (p. 79, §2.2.1, first paragraph; p. 80, Table 1).
	Appellant further argues that “i) Claim 78, an independent claim combining several of the dependent claims discussed above and possess highly negative zeta potentials, is not anticipated by Vandervoort” (p. 20, item i).
	In response the examiner maintains that

	Appellant further argues that “j) Claim 79, like Claim 49 discussed above, is not anticipated by Vandervoort” (p. 22, item j), and particularly that claim 79 requires the limitation that the polyacrylic acid is incorporated into the surface of the particles, which is described with respect to claim 49 above (item f).
	In response the examiner incorporates by reference the response to item f above, in addition to claim 78, above.


 Arguments over rejection under pre-AIA  35 U.S.C. 103(a):
	Appellant argues that “4. Vandervoort does not render obvious any claim, alone or in combination with Labhasetwar, Govender, Song, Szente and Varges” Appellant reiterating the arguments made under the over rejection under pre-AIA  35 U.S.C. 102(b) above (p. 23, item a).
	The examiner has addressed the issue regarding the solubility of Carbopol® 980 NF above, as well as Appellants other arguments oven anticipation, which arguments are incorporated herein by reference.
	Appellant argues that “b) Govender 1999 describes a nanoprecipitation process in an attempt to improve cationic drug encapsulation” (p. 24, item b), and particularly that Govender “tried to improve nanoprecipitation of the water soluble cationic drug, procaine, in PLGA using water-miscible solvents by six different strategies. Incorporation of fatty acids or increasing pH of the aqueous phase were best for cationic drug encapsulation. The best drug entrapment Govender 1999 achieved through nanoprecipitation was 62% by increasing the pH to 9.3 (salting out the procaine), however, drug content (the amount of drug in the NPs) was only 0.7 w/w %. Table 2. The best drug content achieved was only 4.1 w/w % with an 
	In response the examiner argues Govender et al. clearly teaches improvements for encapsulation of a water-soluble pharmaceutical active ingredient (API) by raising the pH of the aqueous phase from 5.8 to 9.3, thus clearly suggesting to one of ordinary skill in the art that a higher pH of the aqueous phase would result in an improved product with increased particle recovery, drug content and drug entrapment efficiency.
	Appellant further argues that “c) Govender 1999 is directed to nanoprecipitation, a materially different process” (p. 26, item c). Appellant further argues that “d) Govender 1999 uses an increased pH to precipitate drug from the outer aqueous phase, which is irrelevant to the process of Vandervoort” (p. 28, item d).
	In response the examiner argues that Vandervoort et al. and Govender are both directed at production of PLGA nanoparticles, each process including an organic phase dissolving the PLGA and an organic phase dissolving which is subsequently 
	Appellant further argues that “e) Govender 1999 does not motivate the POSITA to use PMMA-MA” (p. 29, item e).
	In response the examiner argues that one of ordinary skill would have recognized that the Carbopol® 980 NF of Vandervoort et al. includes carboxylic acid groups which is another common feature between the disclosure of Govender et al. (i.e. PMMA-MA including carboxylic acid groups). And that the teaching of Govender that "The greater ionisation degree of surface carboxylic acid groups at the higher pH of 9.3 may have also contributed to an improved nanosuspension stability." And that "It is postulated that the greater ionisation of carboxyl groups at a higher pH would promote greater particle repulsion leading to the smaller particle sizes observed. It would also oppose its precipitation hence leading to an improved colloidal stability." (p. 177, col. 2, lines 15-18 & 21-26) clearly implies that a higher pH in the carbopol solution would have resulted a similar improvement.	Appellant further argues that “f) Song echoes the teachings of Govender” (p. 
	In response the examiner argues that Song et al. clearly teaches that “
During emulsification and solvent evaporation process, drug molecules quickly partitioned out into the aqueous phase from the organic phase, hence causing extremely less VCR and VRP retention in the polymer matrix. In order to enhance the incorporation of the two water-soluble drugs, studies were subsequently performed using external phase with different pH values adjusted to with NaOH. The results are presented in Fig. 1 G. The change trend of entrapment efficiencies with the increasing aqueous phase pH was similar to those reported by literatures (Govender et al., 1999; Song et al., 1997). As the aqueous phase pH increased, the entrapment efficiencies of two drugs first increased gradually, subsequently reached a plateau, and then maximized at pH 10.2.” (p. 326, col. 1, last paragraph). Thus, clearly suggesting raising the pH of the aqueous phase would have resulted in improved drug entrapment efficiency, and thus an improved product in accordance with the teaching of Govender. 
	Appellant further argues that “g) Labhasetwar does not provide what is missing.” (p. 32, item g).
	In response the examiner maintains that LABHASETWAR suggests negative surface charges nanoparticles such as PLGA nanoparticles because negative surface 
the nan op articles against aggregation (Final Rejection, paragraph bridging pp. 33-34).
	Appellant further argues that “h) The Examiner's combination does not arrive at the claimed invention” (p. 34, item h). And particularly that “None of these references teach adding a water-soluble polyanionic polymer, such as PAA, to the outer aqueous phase of an emulsion-based process. Govender is not an emulsion-based process.” And that “None of the references teach that it would be desirable to use a pH that promotes ionization of the polyanionic polymer.” (p. 34, lines 20-21 & 25-27).
	The examiner has fully addressed Appellants’ position that the Carbopol® 980 NF is not a water soluble polymer in the response to argument under 102(a). And the modification to raise the pH to the range of 8-12 in the context of improving 
	
	Appellant argues that “5. Vandervoort does not render obvious any claim, alone or in combination with Labhasetwar, Govender, Song and Chen” reiterating the arguments made under the over rejection under pre-AIA  35 U.S.C. 103(a) above (p. 36, item a). Appellant further argues “b) Chen does not motivate the POSITA to select PAA” (p. 36, item b). Appellant further argues that “c) There is No Motivation to Modify Vandervoort in view of Chen” (p. 38, item c).
	CHEN teaches that polyacrylic acid and hyaluronic acid polymers are obvious variants in the context of the prior art to which the invention pertains (CHEN: claim 16) such that one of ordinary skill in the art would have considered hyaluronic acid as an alternative to polyacrylic acid (i.e. the Carbopol® 980 NF of Vandervoort et al.) with the expectation of a similar result (instant claims 48, 56, 66, 72 and 82). The examiner argues that one of ordinary skill in the art would have recognized that the water-in-oil emulsification solvent evaporation process for the production of PLGA nanoparticles is well-known in the art to which the invention pertains and therefore such a modification would have been well within the ordinary level of skill in the art.

	Appellants arguments directed to CHEN are acknowledged, however, CHEN is not relied upon for rejection of the argued claims, and thus Appellants argument is not convincing.
	Appellant further argues that “8. The Invention has Unexpected Properties” (p. 40, item 8). Appellants particularly argue that “
Appellant discovered that adding an anionic polymer, such as PAA, to the aqueous phase of an emulsion at a pH that promotes ionization results in biodegradable nanoparticles and microparticles with very high carboxyl group surface density that is unexpectedly durable. Indeed, simply coating a microparticle with a water-soluble polymer would be expected to result in the polymer's removal during the washing step. A simple coating did not happen. Turning to all three Declarations by Inventor Bin Wu, one can see that the addition of a water-soluble polyanionic polymer to an emulsion-based process (single emulsion or double emulsion) results in highly negative charged particles (as measured by the zeta potential, compared to PLGA control). Further, the declarations each establish that the zeta potential is not decreased following vigorous washings. Exhibit D.
.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IVAN A GREENE/Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.